Citation Nr: 0121580	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

The veteran had verified active service from October 1942 to 
October 1945.  The certificate of death reflects that the 
veteran died in July 1996 at the Bethany Medical Center at 
the age of 76.  The immediate cause of death was cerebral 
anoxia due to or as a consequence of cardiopulmonary collapse 
due to or as a consequence of respiratory failure with the 
underlying cause being chronic obstructive pulmonary disease.  
No autopsy was performed.  The manner of death was natural.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for the 
cause of the veteran's death and eligibility to Dependents' 
Educational Assistance under 38 U.S.C. chapter 35.  The 
appellant, the deceased veteran's widow, filed a timely 
appeal as to both issues.  During the pendency of this 
appeal, the appellant remarried.  

The appellant provided testimony before a Member of the Board 
in June 2001.  She contends that the veteran breathed in 
engine fumes from the boiler room during his naval service.  
It is her belief that these engine fumes contributed to his 
eventual death.  She testified that the veteran worked for 
Pittsburgh Paint and Glass after separating from service.  He 
sold paint, made doors and windows, and drove a truck.  The 
veteran started having bronchial lung problems approximately 
in 1974.  Sometime between 1979 and 1980, he began having bad 
colds each year in February.  He would become "real" 
hoarse.  Sometimes, he developed pneumonia.  His respiratory 
condition grew progressively worse after 1979.  He was 
evaluated at the Kansas City VA and by Dr. E at Humana.  He 
usually received antibiotics.  Treatment was primarily from 
the civilian physician.  She testified that the veteran did 
not smoke when she knew him.  

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 (West 
Supp. 2001) note (Effective and Applicability Provisions); 
Fischer v. West, 11 Vet. App. 121 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:  

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  

2. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a lung condition, to specifically 
include treatment records from the VA 
medical center in Kansas City and 
Humana in Kansas City, as well as the 
terminal hospital records from the 
Bethany Medical Center.  After 
securing the necessary releases, the 
RO should make all reasonable efforts 
to obtain these records.  In accord 
with the VCAA, the RO must inform the 
appellant of any evidence she has 
identified that cannot be associated 
with the claims folder to allow her 
the opportunity to obtain it directly.  
See 38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001). 

3. If, and only if, supporting evidence 
from the service records or other 
sources serves to establish that there 
may be a link between the duties 
performed by the veteran during 
military service and the conditions 
which caused or contributed to his 
demise, the claims folder should be 
referred to an appropriate VA 
physician.  The physician should 
provide an opinion as to the 
likelihood that the conditions which 
caused or contributed to the cause of 
the veteran's death had their onset 
during his period of military service 
or were otherwise related thereto, to 
include his exposure to engine fumes 
aboard ship inservice.  Any opinion 
expressed should be accompanied by a 
written rationale.  

4. Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for the cause of the 
veteran's death.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

